Citation Nr: 1824086	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a neck disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral leg disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of a left ring finger injury.

8.  Entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness.

9.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2013 and March 2017, the Veteran testified at hearings held at the RO before a Decision Review Officer (DRO) and the undersigned, respectively. 
The case was remanded in May 2017 for further development.  The Board also remanded the issues of service connection for right and left knee disorders.  As service connection was granted for those claims in a December 2017 rating decision, they are no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a gastrointestinal disorder, an evaluation in excess of 70 percent for PTSD (partially decided herein), and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability as defined by VA.

2.  The Veteran's current neck disorder is not shown to be etiologically related to service, to include as due to an undiagnosed illness.

3.  The Veteran does not have a current bilateral leg disability other than the service-connected bilateral knee disability, to include as due to an undiagnosed illness.

4.  The Veteran does not have current chronic fatigue syndrome, to include as due to an undiagnosed illness.

5.  The Veteran does not have a current muscle and joint pain disability, to include as due to an undiagnosed illness.

6.  The Veteran's currently diagnosed right finger disorder is not etiologically related to service.

7.  The Veteran's current headache disorder is not shown to be etiologically related to service, to include as due to an undiagnosed illness.

8.  The Veteran's service-connected PTSD is productive of occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a neck disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

3.  The criteria for service connection for a bilateral leg disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  The criteria for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The criteria for service connection for muscle and joint pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for service connection residuals of a left ring finger injury have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for a headache disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

8.  The criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 1111, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  






II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including bilateral hearing loss and arthritis, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

B. Bilateral hearing loss 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the Veteran's service treatment records (STRs) and post-service medical records, but finds no evidence showing any confirmed bilateral hearing loss as defined by VA.  An October 1992 VA audiology examination, as well as an August 2017 VA hearing loss and tinnitus examination, both fail to show a current bilateral hearing loss disability as defined by VA.  While the August 2017 examiner provided a positive opinion, audiometric testing results do not show that the Veteran's bilateral hearing loss meets VA's definition.  

Again, the Board acknowledges the Veteran's lay report of bilateral hearing loss as per her March 2017 hearing testimony.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, as her lay opinion lacks probative value and is substantially outweighed by the 1992 and 2017 examination reports, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  

C.  Neck disorder

In this case, the Board acknowledges the diagnosis of a current neck disorder; a September 1992 VA spine examination first shows a diagnosis of cervical kyphosis, while arthritis was shown at a June 2011 VA general medical examination.  The Board has reviewed the service treatment records (STRs) and notes treatment for muscle spasm and myofascial syndrome in September 1989, and pain of three months duration in April 1991.  There were no neck complaints in the Veteran's June 1992 separation examination and physical.  The Veteran is a Persian Gulf War veteran.   

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically to include the in-service treatment and as due to an undiagnosed illness.  The Veteran described injuring her neck moving lockers in service and of having continuing symptoms since then at her March 2017 hearing.  Evidence directly addressing the question of nexus is limited to June 2011 VA general medical and August 2017 VA neck conditions examinations.  The 2011 examiner, after a claims file review, opined that the Veteran's condition did not fit into the category of an undiagnosed illness.  They noted that it appeared to have a specific etiology and diagnosis.  The examiner opined that the diagnosis was not associated with the Gulf War, based on the Institute of Medicine's conclusions regarding Gulf War related illnesses.  The 2017 examiner, after a claims file review, opined that her neck diagnoses were more likely than not the result of events subsequent to service and natural progression.  They noted that it was a diagnosed illness with known etiology.  The examiner opined that the treatment in service was for conditions that were mild and self-limiting, as evidenced by negative reports of history and normal exam at separation.  The examiner further noted that the Veteran's initial claim in 1992 only mentioned smoke exposure, working around radiation, low back pain, and bilateral knee pain.

The Board finds that the 2011 and 2017 VA examination opinions are the most probative evidence of record, as the examiners reviewed the claims file and provided detailed rationales.  Both examination reports shows that a current neck disorder is not an undiagnosed illness, while the 2017 opinion shows that such is not related to service.  There are no medical opinions suggesting that the Veteran has an undiagnosed illness consisting of a neck disorder or that any neck disorder is related to her military service.     

As to the Veteran's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  Accordingly, her lay opinion lacks probative value and is substantially outweighed by the June 2011 and August 2017 examiners' opinions.  Indeed, under VA regulations, arthritis is a disease that is shown by x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In summary, the preponderance of the evidence is against the claim for service connection for a neck disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  

D. Bilateral leg disorder

The Board has reviewed the Veteran's STRs and post-service medical records, but finds no evidence showing any confirmed diagnosis of a bilateral leg disorder, including as due to an undiagnosed illness, other than the service-connected bilateral knee disorder.  The Veteran complained of leg and knee pain in July 1988.  A June 2011 VA general medical examination report shows diagnoses of knee disabilities with associated problems including pain; no other leg disorders were diagnosed.  The examiner noted that the Veteran stated her leg condition was actually her bilateral knees.  A January 2014 VA knee and leg conditions examination report shows bilateral knee diagnoses, but no other leg disorder.  Similarly, an August 2017 VA knee and lower leg conditions examination report also shows diagnoses of bilateral knee disabilities, but no other leg disorders.  The examiner noted that when the Veteran was asked about her muscle pain to the legs, she specifically talked about her knees.  They noted that no leg pains other than knees were found or complained of.  There are no medical opinions suggesting that the Veteran has an undiagnosed illness consisting of bilateral leg pain.  To the extent that the Veteran claims joint muscle and joint pain, service connection for that issue is addressed below.    

Again, the Board acknowledges the Veteran's lay report of bilateral leg pain as per her March 2017 hearing testimony.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis, or to ascertain whether symptoms are due to a presently service-connected disability or to another disorder.  See Jandreau, 492 F.3d at 1377.  Accordingly, as her lay opinion lacks probative value and is substantially outweighed by the June 2011, January 2014, and August 2017 examiners' opinions, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  

E.  Chronic fatigue syndrome

The Board has reviewed the Veteran's STRs and post-service medical records, but finds no evidence suggesting chronic fatigue syndrome.  Both January 2014 and August 2017 VA chronic fatigue syndrome examination reports show that the Veteran did not have a diagnosis of that disorder.  The 2014 examiner, after a claims file review, opined that the Veteran did not meet diagnostic criterion for chronic fatigue syndrome.  They noted that the Veteran attributed her lack of motivation and fatigue to her depression.  The 2017 examiner, after a claims file review, opined that the Veteran's symptoms were not compatible with the diagnostic guidelines for a diagnosis.  They opined that the Veteran's complaint of being tired was not debilitating in nature and was more likely due to her depression.   There are no treatment records or medical opinions suggesting that the Veteran has an undiagnosed illness consisting of fatigue or that she has chronic fatigue syndrome.  

Again, the Board acknowledges the Veteran's lay report of fatigue as per her March 2017 testimony.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  Accordingly, as her lay opinion lacks probative value and is substantially outweighed by the January 2014 and August 2017 examiners' opinions, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  

F. Muscle and joint pain

The Board has reviewed the Veteran's STRs and post-service medical records, but finds no evidence showing any confirmed diagnosis of a muscle and joint pain disorder, including as due to an undiagnosed illness.  A September 1992 VA joints examination, dated prior to the current appeal, shows a diagnosis of symptoms of joint arthralgias, but no actual disorder.  January 2014 and August 2017 VA fibromyalgia examination reports show that the Veteran did not have a diagnosis of that disorder.  The 2014 examiner, after a claims file review, noted that the Veteran had never been diagnosed with fibromyalgia and did not meet the diagnostic criteria.  They noted that the Veteran had pain related to her back, neck, and knees/lower legs.  The 2017 examiner, after a claims file review, opined that her symptoms were not compatible with the diagnostic guidelines for a diagnosis and she had no trigger point on examination.  They noted that she denied knowing what fibromyalgia was.  There are no other medical opinions suggesting that the Veteran has an undiagnosed illness consisting of muscle and joint pain.  

In considering the above evidence, the Board is cognizant of the holding of Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In that decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  This case is distinguishable, however, insofar as multiple examinations have revealed findings that are firmly inconsistent with functional impairment.  The examiners' findings were based on an examination of the Veteran, her reported history, and a claims file review.  The Board finds them to have greater probative value than the lay opinion of the Veteran, who lacks medical training and credentials.  By the same token, the Board does not find a chronic multisystem disability as covered by 38 C.F.R. § 3.317.  Put simply, there is no chronic disability process, diagnosed or otherwise, for which service-connected compensation is warranted.

In light of the finding of no current disability, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).

G. Left ring finger

In this case, the Board acknowledges the diagnosis of a current left ring finger disorder; the June 2011 VA general medical examination shows a diagnosis of left ring finger abscess/cyst.  The Board has reviewed the STRs and notes no treatment for her finger.  There were no left ring finger complaints in her June 1992 separation examination and physical.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The Veteran described injuring her finger during Desert Storm at her March 2017 hearing.  Evidence directly addressing the question of nexus is limited to an August 2017 VA hand and finger conditions examinations.  The examiner, after a claims file review, opined that the Veteran had no impairment of the fourth finger on exam and no documented injury.  They opined that to comment on findings on exam as being the result of service would be speculative, as there were no fourth finger complaints at time of separation or subsequent to, and was less likely than not due to service.  The examiner further noted that the Veteran's initial claim in 1992 only mentioned smoke exposure, working around radiation, low back pain, and bilateral knee pain.

The Board finds that the VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  There are no medical opinions suggesting that the Veteran has a left ring finger disorder related to her military service.     

As to the Veteran's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  Accordingly, her lay opinion lacks probative value and is substantially outweighed by the August 2017 examiner's opinion.

In summary, the preponderance of the evidence is against the claim for service connection for residuals of left ring finger injury, and the claim must be denied.  38 U.S.C. § 5107(b).  

H. Headache disorder

In this case, the Board acknowledges the diagnosis of a current headache disorder; an August 2010 record shows a report of headaches for years, while the Veteran was diagnosed with headaches at the June 2011 VA general medical examination.  The Board has reviewed the STRs and notes treatment for tension headaches in November 1984 and for headaches in April 1991.  There were no headache complaints in her June 1992 separation examination and physical.     

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically to include the in-service treatment and as due to an undiagnosed illness.  The Veteran described that her headaches began after her return from Desert Storm at her March 2017 hearing.  Evidence directly addressing the question of nexus is limited to June 2011 VA general medical and August 2017 VA neck conditions examinations.  The 2011 examiner, after a claims file review, opined that the current headache condition was not related to active duty.  They noted the 1984 and 1991 treatment.  The examiner further observed that there were no notes from physical exams in 1992 that mentioned headaches and that a physical exam in June 1992 was normal.  They opined that there was no chronic headache disorder (seemed to be temporary headaches in setting of another illness) established in military service that continued to present time.  The examiner further opined that the Veteran's condition did not fit into the category of undiagnosed illness.  They noted that it appeared to have a specific etiology and diagnosis.  The examiner opined that the diagnosis was not associated with the Gulf War, based on the Institute of Medicine's conclusions regarding Gulf War related illnesses.  The 2017 examiner, after a claims file review, opined that her current headaches were different from the one diagnosed in service in that she was diagnosed with tension headaches.  They opined that her current headaches were migrainous in nature and therefore were not incurred in or caused by service.  They further opined that the migraines were likely vascular in nature.  The examiner concluded that they did not have a clearly defined etiology.  The examiner further noted that the Veteran's initial claim in 1992 only mentioned smoke exposure, working around radiation, low back pain, and bilateral knee pain.

The Board finds that the 2011 and 2017 VA examination opinions are the most probative evidence of record, as the examiners reviewed the claims file and provided detailed rationales.  The 2017 examination report shows that a current headache disorder is not an undiagnosed illness (rather, it is migrainous in nature), while both opinions show that such is not related to service, including those treated in service.  These are no medical opinions suggesting that the Veteran has an undiagnosed illness consisting of a headache disorder or that any headache disorder is related to her military service.     

As to the Veteran's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  Accordingly, her lay opinion lacks probative value and is substantially outweighed by the June 2011 and August 2017 examiners' opinions.

In summary, the preponderance of the evidence is against the claim for service connection for a headache disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  





III. Initial rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B. PTSD

The Veteran is evaluated at the 50 percent rate for PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  There is evidence to suggest that a rating of 70 percent is warranted throughout this appeal.  Id.  The Veteran was provided VA examinations in September 2011 and August 2017; she also underwent private psychiatric evaluations in February 2013 and February 2016.  The February 2013 private psychologist opined that the Veteran's PTSD resulted in deficiencies in most areas, including work, family relations, judgment, thinking and mood with suicidal ideation, delusions, hallucinations and unprovoked irritability.  The report reflects that the Veteran "sometimes" had feelings of killing herself.  It also shows that she had anger problems; compulsively checked locks; had paranoid thinking about sexual harassment; and had hallucinations.  A Global Assessment of Functioning (GAF) score of 45, suggestive of major impairment, was assigned.  The February 2016 private counselor's report shows symptoms indicative of a 70 percent rating such as depressed mood; anxiety; panic attacks more than once a week; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and other symptoms.  A GAF score of 49 was assigned.  That examiner also opined that the Veteran's symptoms resulted in deficiencies in most areas.

Although the 2011 and 2017 VA examinations do not show all of the symptoms shown in the private evaluations, the Board concludes that the evidence as to whether the criteria for a 70 percent for PTSD is in relative equipoise.  The private evaluators, as well as the VA examiners, all had the opportunity to interview and examine the Veteran.  Consequently, the Board accords them equal probative weight, and therefore, when affording the Veteran the benefit-of-the-doubt, the Board finds this evidence to be more clinically characteristic of the criteria for a 70 percent evaluation under DC 9411, and such evaluation is warranted.  38 C.F.R. § 4.7.  To the extent that the Veteran's PTSD may warrant a higher evaluation and may impact her employability, entitlement to a higher evaluation and to TDIU are addressed in the REMAND below.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a bilateral leg disorder is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for muscle and joint pain is denied.

Entitlement to service connection for residuals of a left ring finger injury is denied.

Entitlement to service connection for a headache disorder is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand is necessary for the remaining claims.  Regarding her service connection claim, the Veteran was provided VA Gulf War general medical and intestinal conditions examinations in August 2017.  In the Gulf War examination report, a diagnosis of irritable bowel syndrome was provided, which is a medically unexplained chronic multi-symptom illness as noted above.  However, in the intestinal conditions examination report, the same examiner provided a diagnosis of diverticulitis.  A December 2017 VA addendum medical opinion shows that the Veteran does not have a diagnosis of irritable bowel syndrome and that her symptoms are related to diverticulitis.  The Board observes that the Veteran's treatment records do not show a diagnosis of irritable bowel syndrome, but do shown diverticulitis.  See, e.g., June 2013 treatment record.  The Board's May 2017 remand instructed that opinions as to whether each diagnosed disability was etiologically related to service be provided.  In this case, no opinion regarding diverticulitis was provided; therefore, another remand is necessary.

The February 2016 private psychiatric evaluation shows that the Veteran has "struggled to gain employment in recent months."  Therefore, the Board concludes that the issue of entitlement to a TDIU has been raised by the record.  This matter should be further addressed by an additional VA examination.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter as to her claim of entitlement to TDIU.  The Veteran should be allowed a reasonable period of time in which to respond.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.

2.  Obtain an addendum medical opinion from the August 2017 VA gastrointestinal conditions system examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed gastrointestinal disorder.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed gastrointestinal disorder, including diverticulitis, had its onset in service or is related to the Veteran's military service, to include as due to an undiagnosed illness.  A complete rationale should be given for all opinions and conclusions expressed.

The examiner should consider the in-service treatment for vomiting and diarrhea in November 1998; gastroenteritis in November 1991; and diarrhea, vomiting, and nausea in February 1992.  

3.  Obtain an addendum medical opinion from the August 2017 VA PTSD examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the effect that the Veteran's PTSD (in combination with her service-connected right and left knee disorder, and her bilateral dry eye syndrome) has on her employability.  The examiner should comment upon the impact of service-connected disabilities on the Veteran's ability to gain and retain substantially gainful employment.

4.  After the completion of the instructions of paragraphs 1 through 3 and any other development deemed necessary, adjudicate the claim for entitlement to TDIU and readjudicate the claim for service connection for a gastrointestinal disorder.  Furnish the Veteran and her representative with a Supplemental Statement of the Case and give her an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


